Case 1:21-cv-01780-NLH Document1 Filed 02/03/21 Page 1 of 8 PagelD: 1

 

* * * EMIERGENCY PETITION FOR A WRIT OF HABEAS CORPUS * * *

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

BYRON WALKER,
Petitioner,
vs. Civil Action No.
WARDEN F.C.I. FORT DIX,

Respondent.

/

PRO SE PETITION FOR WRIT OF HABEAS CORPUS AND RELEASE ON BAIL,
AND AUTHORITY IN SUPPORT THEREOF, PURSUANT 28 U.S.C. 2241(c)(3)

NOW COMES Petitioner, BYRON WALKER, and respectfully submits this
Emergency Petition for a Writ of Habeas Corpus, and Release on Bail, pending
pursuant to 28 U.S.C. 2241(c)(3).

I. PRELIMINARY STATEMENT.

Petitioner seeks his immediate release from the custody of the Federal Bureau
of Prisons on the ground that he is “actually innocent” of “using” a firearms and
silencers during and in relation to a drug trafficking crime. The basis for Petitioner’s
“actual innocence” claim is Bailey v. United States, 516 U.S. 137 (1995), which

requires “active employment” of a firearm for a conviction under 18 U.S.C. 924(c).
Case 1:21-cv-01780-NLH Document1 Filed 02/03/21 Page 2 of 8 PagelD: 2

Since none of the offense conduct underlying Petitioner’s offense of conviction
involved any “active employment” of a firearm, he is “actually innocent” of the
Section 924(c) offense and entitle to habeas relief.

ll. JURISDICTIONAL STATEMENT.

It is well settled that a petition for a writ of habeas corpus seeking the release
of a prisoner must be filed in the judicial district in which the prisoner is being held.
Petitioner is presently imprisoned in the District of New Jersey, and this petition is
therefore properly filed in this Court.

lll. | RELEVANT UNDERLYING FACTS AND PROCEEDINGS.

In February 1993, ATF agents began investigating Petitioner and seven others
for suspected cocaine trafficking. Undercover agents arranged a meeting with the
suspects posing as a drug dealer interested in hiring them to rob a shipment of
cocaine that was purportedly due to arrive by boat at a Miami drug dealer’s home.
On the morning of February 26, 1993, the eight conspirators met with the
undercover agent at a pre-arranged location, for the purpose of effectuating the
robbery. However, before the men could depart to the site of the proposed
robbery, federal agents intervened and arrested Petitioner and the others. Agents
recovered firearms from the vehicles occupied by the defendants.

-2-
Case 1:21-cv-01780-NLH Document1 Filed 02/03/21 Page 3 of 8 PagelD: 3

Petitioner was charged in the U.S. District Court for the Southern District of
Florida (Docket No. 93-CR-123) with, inter alia, using firearms during and in relation
to a drug trafficking crime in violation of 18 U.S.C. 924(c)(1). Petitioner entered a
plea of not guilty and proceeded to trial. In instructing the jury on the elements of
the offense, the district court allowed the jury to convict Petitioner if the jury found
that he “used” a firearm during and in relation to the conspiracy to possess with
the intent to distribute cocaine. The jury subsequently returned a general verdict
of guilty, and Petitioner was subsequently sentenced to a thirty-year mandatory
minimum on the Section 924(c)(1) count — a sentence that he is currently serving.

Petitioner subsequently appealed the judgment of conviction and sentence,
to no avail. A motion under 28 U.S.C. 2255 also proved fruitless. Subsequent to his
conviction and the filing of his direct appeal, the U.S. Supreme Court decided Bailey
v. United States, 516 U.S. 137 (1995), which Petitioner was advised by former
counsel could not be applied to his case since his conviction was entered prior to
the issuance of a the decision. Based on this advice from counsel, relief based on

the holding in Bailey had not been sought in previous Section 2255 petitions.
Case 1:21-cv-01780-NLH Document1 Filed 02/03/21 Page 4 of 8 PagelD: 4

IV. REASONS FOR GRANTING THE WRIT OF HABEAS CORPUS.

PETITIONER IS “ACTUALLY INNOCENT” OF USING FIREARMS

DURING AND IN RELATION TO A DRUG TRAFFICKING CRIME

AND HE IS, THEREFORE, IN CUSTODY IN VIOLATION OF THE

BOTH LAWS AND CONSTITUTION OF THE UNITED STATES
As a preliminary matter, it should be noted that where a petitioner demonstrates
actual innocence of his offense of conviction, he may proceed to seek relief by way
of a petition for a writ of habeas corpus that otherwise would have been time-
barred under 28 U.S.C. 2255. McQuiggin v. Perkins, 133 S.Ct. 1924, 1928 (2013).
Today it is well settled law that the Supreme Court has recognized an “actual
innocence” exception to certain procedural bars to habeas review. Under that
exception, “where a constitutional violation has probably resulted in the conviction
of one who is actually innocent, a federal habeas court may grant the writ [of
habeas corpus] even in the absence of a showing of cause for the procedural
default.” Murray v. Carrier, 477 U.S. 478, 496 (1986); see also McQuiggin, 133 S.Ct.
at 1931 (“In other words, a credible showing of actual innocence may allow a
prisoner to pursue his constitutional claims . . . on the merits notwithstanding the
existence of a procedural bar to relief”)! Bousley v. United States, 523 U.S. 614, 623

(1998); United States v. Jones, 758 F.3d 579, 583 (4° Cir. 2014).

=A.
Case 1:21-cv-01780-NLH Document1 Filed 02/03/21 Page 5 of 8 PagelD: 5

“This rule, or fundamental miscarriage of justice exception, is grounded in
the ‘equitable discretion’ of habeas courts to see that federal constitutional errors
do not result in the incarceration of innocent persons.” Herrera v. Collins, 506 U.S.
390, 404 (1993). It “seeks to balance the societal interests in finality, comity, and
conservation of scarce judicial resources with the individual interests in justice that
arises in the extraordinary case.” Schlup v. Delo, 513 U.S. 298, 324 (1995). The
present case is extraordinary in that the Supreme Court decided Bailey (which
removed the conduct underlying the conviction here from the reach of Section
924(c)) after the trial, and the filing of the appeal in this case and Petitioner was
advised by assigned counsel that the decision did not apply retroactively to his
conviction.

In order to establish a habeas claim of “actual innocence,” a petitioner must
show “that it is more likely than not that no reasonable juror would have convicted
him in light of the new evidence.” Schlup, 513 U.S. at 327; House v. Bell, 547 U.S.
518, 537 (2006). Petitioner here easily and convincingly clears that hurdle. Simply
put, the evidence adduced at trial demonstrated that the Petitioner was arrested
before they departed to the purported robbery site and none of the firearms were
displayed, brandished, or discharged.

-5-
Case 1:21-cv-01780-NLH Document1 Filed 02/03/21 Page 6 of 8 PagelD: 6

No rational juror, receiving a proper jury instruction with the requirements
enunciated in Bailey, would have found beyond a reasonable doubt that Petitioner
“used” any of the firearms recovered in this case. The absence of such a finding
would have precluded a conviction under Section 924(c), and the thirty-year
mandatory minimum sentence that Petitioner is currently serving. Inasmuch as the
facts of this case conclusively establish Petitioner’s “actual innocence” of “use” of
a firearm during and in relation to a drug trafficking crime, an order granting this
petitioner should issue forthwith in the interest of justice, and to prevent further
manifest injustice.

V. PETITIONER SHOULD BE IMMEDIATELY RELEASED ON BAIL
PENDING THE FINAL DISPOSITION OF THE PETITION FORA
WRIT OF HABEAS CORPUS SINCE THERE ARE SUBSTANTIAL
QUESTIONS RAISED BY THE PETITION, A REAL LIKELIHOOD
OF SUCCESS ON THE MERITS OF THE PETITION AND THERE
ARE EXTRAORDINARY REASONS THAT WARRANT RELEASE

Petitioner seeks his release on bail pending resolution of this petition. This
Petitioner respectfully submits that the imminent threat of death or serious bodily
injury -- posed by the current conditions of his confinement and COVID-19 —
constituted extraordinary and compelling circumstances for granting bail pending

the final disposition of the habeas petition.

-6-
Case 1:21-cv-01780-NLH Document1 Filed 02/03/21 Page 7 of 8 PagelD: 7

“To qualify for release, the petitioner must show (1) the presence of special
circumstances in his case, and (2) a clear and readily evident entitlement to relief
on the merits of his habeas claims; making his application ‘exceptional and
deserving of special treatment in the interest of justice.’” Wilson v. Sec’y, Dep’t of
Corr., 2016 WL 10891523, at *3 (M.D. Fla. 2016)(citing Aronson v. May, 85 S.Ct. 3,
5 (1964); Dotson v. Clark, 900 F.2d 77, 79 (6" Cir. 1990); Calley v. Callaway, 496 F.2d
701, 702 (5 Cir. 1974)(“[b]ail should be granted toa... prisoner pending post-
conviction habeas corpus review only when the petitioner has raised substantial
constitutional claims upon which he has a high probability of success, and also when
extraordinary circumstances exist which make the grant of bail necessary to make
the habeas remedy effective.”); In re Roe, 257 F.3d 1077, 1080-81 (9"" Cir. 2001);
Baker v. Sand, 420 F.2d 1342, 1343 (D.C. Cir. 1969); Glenn v. Donnelly, 470 F.2d 95,
98 (1% Cir. 1972). Such relief should be granted as this petition raises substantial
constitutional claims upon which Defendant is likely to succeed. Further, the
imminent threat of death or serious bodily injury posed by the deadly virus presents
extraordinary circumstance counseling in favor of Defendant’s immediate release

on bail.
Case 1:21-cv-01780-NLH Document1 Filed 02/03/21 Page 8 of 8 PagelD: 8

Vi. CONCLUSION.

Defendant having demonstrated that he was deprived of the basic Sixth
Amendment protection afforded to all criminal defendants, and that he is “actually
innocent” of the offense of conviction, the Court should grant both this petition for
a writ of habeas corpus and bail pending the final disposition of this petition.

WHEREFORE, Defendant prays that this Court will grant this petition in its
entirety.

Dated: Fort Dix, New Jersey
January 29, 2021

Respectfully submitted,

Dyren Walker

 

BYRON WALKER

REGISTER NO. 46692-004

F.C.1. FORT DIX

P.O. BOX 2000

JOINT BASE MDL, NEW JERSEY 08640
